Citation Nr: 1213647	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for bilateral hearing loss at a noncompensable evaluation, denied a claim for service connection for erectile dysfunction and denied a claim for service connection for hypertension.  

During the pendency of this appeal, jurisdiction was transferred to the RO in Boston, Massachusetts.

In October 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the claims file.

The Veteran was scheduled for a videoconference hearing at the RO in June 2011.  However, the Veteran did not appear for the scheduled hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Of preliminary importance, because the claim for a higher initial rating for the Veteran's service-connected bilateral hearing loss involves request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected di
sability).  

The issue of entitlement to a rating in excess of 30 percent for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and any current hypertension disability is unrelated to, and/or aggravated by, service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability. 

2.  Erectile dysfunction was not shown in service or for many years thereafter, and any current erectile dysfunction disability is unrelated to, and/or aggravated by, service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include on a secondary basis to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for erectile dysfunction, to include on a secondary basis to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2007 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  

The October 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his hypertension and erectile dysfunction disabilities, to include as secondary to service-connected PTSD.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no indication that hypertension and erectile dysfunction was manifested in service,  was otherwise related to service or was secondary to service-connected PTSD.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 




Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.
The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Hypertension

The Veteran maintains that his current hypertension is the result of his service-connected PTSD.  Specifically, at his October 2009 DRO hearing, the Veteran testified that his high blood pressure began showing up about the time that he had PTSD.

However, based upon a careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension, either on a direct basis or as secondary to his service-connected PTSD.

The Veteran's service treatment records do not document a diagnosis or any treatment or evaluation for hypertension or a cardiac disability.  Blood pressure readings during service were as follows: 120/80 (entrance examination in April 1968) and 130/90 (separation examination in December 1969).

The Veteran underwent a VA examination for diabetes mellitus in February 2008.  The examiner noted that the Veteran had been diagnosed with hypertension three years ago and began treatment for this condition a year ago.  

The Veteran underwent a VA examination in February 2008.  The examiner noted that the Veteran had high cholesterol and high blood pressure and was on blood pressure medications.

At his October 2009 DRO hearing, the Veteran testified that he had been treated for hypertension for "a few years now" and never had high blood pressure when he was working.

Based upon the evidence of record, the Board finds that the Veteran's hypertension is not shown to have been incurred as a result of any established event, injury, or disease during active service, is not shown to be related to his service-connected PTSD, nor has it been manifest within one year of the Veteran's discharge from service.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

There is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for over 35 years thereafter.  The first post-service evidence of hypertension was noted to be in February 2008 when the VA examiner noted that the Veteran had been diagnosed with hypertension 3 years ago.  A review of the post-service VA medical records reflect that at no time prior to 2005 did the Veteran provide a history of hypertension, despite ample opportunities to do so.  As noted, he also testified in 2009 that his high blood pressure began 3 to 4 years ago.  Also, none of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes the Veteran's elevated blood pressure reading at his separation examination in December 1969 of 130/90.  However, the separation examination made no notations regarding the blood pressure reading as the Board notes again that despite this lone elevated reading, there was no diagnosis of hypertension or heart ailments during this treatment or at any other instance in the service treatment records.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current hypertension and the Veteran's military service or his service-connected PTSD.  While the February 2008 VA examiners noted that the Veteran had been diagnosed with hypertension, they did not attribute this disability to his service or a service-connected disability.  Specifically, the February 2008 VA examiner who evaluated the Veteran's PTSD disability, did not attribute the Veteran's hypertension to his PTSD disability.

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran, or a service-connected disability.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Erectile Dysfunction

The Veteran claims that he has a current erectile dysfunction disability as a result of his service-connected PTSD.  He testified that his erectile dysfunction occurred before he diagnosed with PTSD but he did not realize that it was related to his PTSD until he was formally given a PTSD diagnosis.

The Veteran's service treatment records are negative for complaints or treatments of erectile dysfunction.

The Veteran underwent a VA examination in February 2008 for diabetes mellitus.  The examiner noted that the Veteran had a history of erectile dysfunction for "three to four years".

The Veteran underwent a VA examination for PTSD in February 2008.  The examiner made no mention of an erectile dysfunction disability.

Based upon the evidence of record, the Board finds the Veteran's erectile dysfunction is not shown to have been incurred as a result of any established event, injury, or disease during active service and is not shown to be related to his service-connected PTSD.  

There is a current diagnosis of erectile dysfunction; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra. 

The Board notes that there are no clinical findings or diagnoses of erectile dysfunction during service or for approximately 35 years thereafter.  The first post-service evidence of erectile dysfunction was noted to be in February 2008 when the VA examiner noted that the Veteran had a history of erectile dysfunction for "three to four years".  A review of the post-service VA medical records reflect that at no time prior to 2005 did the Veteran provide a history of erectile dysfunction, despite ample opportunities to do so.  

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson; supra.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current erectile dysfunction and the Veteran's military service or his service-connected PTSD.  While the February 2008 VA examiner noted that the Veteran had a history of erectile dysfunction, he did not attribute this disability to his service or a service-connected disability.  Notably, the February 2008 VA examiner who evaluated the Veteran's PTSD disability did not even note erectile dysfunction.

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of erectile dysfunction, does not demonstrate erectile dysfunction related to an in-service injury sustained by the Veteran, or a service-connected disability.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his hypertension and erectile dysfunction disabilities are related to his service-connected PTSD.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and his service-connected PTSD, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD is denied.


REMAND

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss disability.

At his October 2009 DRO hearing, the Veteran testified that he underwent a VA audiological examination at the Manchester, New Hampshire VA Medical Center (VAMC) in March 2009 where the treating physician reported that the Veteran's hearing loss had worsened. 

The Board notes that the most recent VA medical records from the Manchester  VAMC currently associated with the claims file regarding treatment for the bilateral hearing loss are the records from his December 2008 VA examination.  However, there are currently no records regarding the Veteran's reported VA examination in May 2009.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected hearing loss disability may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Manchester VAMC and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

In addition to the Veteran testifying that the May 2009 VA examiner noted worsening hearing loss, the Board also notes that audiologic results from a VA audiological examination in December 2008 show a worsening of hearing results when compared to a previous VA examination in February 2008.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra;  VAOPGCPREC 11-95 (1995);
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Manchester, New Hampshire VAMC all outstanding medical records from December 2008 to the present including a May 2009 VA examination for his bilateral hearing loss disability.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should then be afforded a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claim in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


